- Produced by Pellegrini and Associates, Inc. | 134 Spring Street New York NY 10012 | (212) 925-5151 BlackRock Enhanced Capital and Income Fund, Inc. Cusip: 09256A109 Ticker: CII Record Date June 15, 2009 Pay Date June 30, 2009 Distribution Amount per share $ 0.485 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long-term capital gains and return of capital. All amounts are expressed per common share. % Breakdown of the % Breakdown Total Cumulative Total Cumulative of the Current Distributions for the Distributions for the Current Distribution Distribution Fiscal Year to Date Fiscal Year to Date Net Investment Income $ 0.036 7% $ 0.264 18% Net Realized Short-Term Capital Gains $ - 0% $ - 0% Net Realized Long-Term Capital Gains $ - 0% $ - 0% Return of Capital $ 0.449 93% $ 1.191 82% Total (per common share) $ 0.485 100% $ 1.455 100% Average annual total return (in relation to NAV) for the inception to date ending on May 31, 2009 2.80% Current fiscal period's annualized distribution rate as a percentage of NAV as of May 31, 2009 14.07% Cumulative total return (in relation to NAV) for the fiscal year through May 31, 2009 8.83% Cumulative fiscal year distribution rate expressed as a percentage of NAV as of May 31, 2009 7.03% You should not draw any conclusions about the Funds investment performance from the amount of this distribution or from the terms of the Funds Managed Distribution Plan. The Fund estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Funds investment performance and should not be confused with yield or income . The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Funds investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257
